By the Court.
— It is certainly reasonable, that the party against whom the report is found, should have an opportunity to examine the report, and object to it, in case there should be any legal objection, and be heard thereon. This cannot be done if the report is brought into court in his absence, and judgment immediately rendered on it. But this being the practice in justice’s courts, it would shake top many judgments to reverse for this cause. We thipk less inconvenience will arise from this Court permitting the injured party on certiorari, to show to this Court the illegality of the report; but as no complaint is made against the report itself, we think that this judgment must be
Affirmed,